Case 1:18-cv-02185-LJL Document 273-52 Filed 04/06/20 Page 1 of 4




                 Exhibit EEEE
4/6/2020             CaseFive
                            1:18-cv-02185-LJL
                              arrested, pepper spray used Document       273-52
                                                          as Hong Kong 'localists' clashFiled  04/06/20
                                                                                        with Putonghua singersPage    2 of Morning
                                                                                                              | South China 4      Post




       SCMP.COM



       Hong Kong / Education

       Five arrested, pepper spray used as Hong
       Kong 'localists' clash with Putonghua
       singers
                     Danny Mok
                     Published: 11:45pm, 28 Jun, 2015




      Police arrested ve people and used pepper spray to try to disperse violent clashes in Mong Kok
      last night as localist demonstrators protested against a group of people singing in Putonghua,
      creating a fraught situation that quickly spun out of control when rival pro-Beijing
      demonstrators clashed with the localists.




https://www.scmp.com/print/news/hong-kong/education-community/article/1829077/police-use-pepper-spray-hong-kong-protesters                1/3
4/6/2020             CaseFive
                            1:18-cv-02185-LJL
                              arrested, pepper spray used Document       273-52
                                                          as Hong Kong 'localists' clashFiled  04/06/20
                                                                                        with Putonghua singersPage    3 of Morning
                                                                                                              | South China 4      Post

      Four men and one woman aged between 23 and 55 were arrested, police said, and one police
      o    cer was reported injured.


      Dozens of anti-mainlander demonstraters targeted the musicians, who regularly assemble in
      the pedestrian area of Sai Yeung Choi Street South, accusing them of causing a nuisance.


      "Localist" has become an umbrella term for radical groups de ned by an anti-mainland
      sentiment and a desire to resist Beijing's in uence over the city.


      As word of the protest spread, rivals from patriotic groups arrived, and soon heated verbal
      arguments broke out, later escalating into physical clashes.


      Scores of police o         cers had been standing ready for the protest by the localists, who had
      announced their intentions in advance. When the two sides began to clash, police deployed
      metal barricades as partitions to try to keep them apart.


      The situation took a particularly violent turn when o                        cers removed a man from the crowd and
      carried him into a police vehicle at about 8pm.




      A man with blood on his face is taken away from the site of the protests in Mong Kok. Photo: Reuters

https://www.scmp.com/print/news/hong-kong/education-community/article/1829077/police-use-pepper-spray-hong-kong-protesters                2/3
4/6/2020             CaseFive
                            1:18-cv-02185-LJL
                              arrested, pepper spray used Document       273-52
                                                          as Hong Kong 'localists' clashFiled  04/06/20
                                                                                        with Putonghua singersPage    4 of Morning
                                                                                                              | South China 4      Post

      Localist protesters surrounded the police vehicle on Nathan Road, and o                                 cers red pepper
      spray at them, hitting several.


      The two sides later returned to Sai Yeung Choi Street, where angry verbal exchanges continued
      for about an hour, followed by chases on foot and physical struggles.


      Workers from some shops on the street shut their metal gates, apparently to prevent damage.


      The chases and ghts later spilled into nearby Mong Kok Road, where o                                    cers were seen using
      pepper spray again.


      A man with his face covered with blood was spotted leaving the scene with the assistance of a
      woman.


      Police were seen helping some apparent participants of the melee into a taxi, angering the
      localist protesters, who accused them of releasing the perpetrators of crimes.


      As of 12.50am, about dozens of the localist protesters gathered outside Mong Kok Police Station
      and called for the release of their fellow protesters.



                  Hong Kong Hermit
                  @HongKongHermit

           This was the view from @prhacks livestream when police
           peppersprayed the crowd (no audio) vine.co/v/eJrqPxrtqqK
             3 8:27 AM - Jun 28, 2015

              See Hong Kong Hermit's other Tweets

      Source URL: https://scmp.com/news/hong-kong/education-
      community/article/1829077/police-use-pepper-spray-hong-kong-protesters

      Links
      [1] https://twitter.com/PRHacks
      [2] https://t.co/z4EC5pNTFn
      [3] https://twitter.com/HongKongHermit/status/615149507483987968




https://www.scmp.com/print/news/hong-kong/education-community/article/1829077/police-use-pepper-spray-hong-kong-protesters                3/3
